DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 (as renumbered – see below) have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on January 18, 2019.
Specification
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. For example: "The present invention relates to", “the present invention involves”. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to because Figure 1 appears to be a comparison of various samples (both of the present invention and the prior art); however, the details are unclear and there appears to be no contrast in the various photographs to clearly depict the comparative results. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
Claim Objections
The numbering of the claims is incorrect. For purposes of examination, Claims 5-8 as filed on January 18, 2019 are renumbered as Claims 4-7, respectively. All references to claims in this office action are based on this renumbering. 
Claims 1-7 are objected to because of the following informalities:
Claim 1 recites the acronym “CHOPS”. The expanded form of the acronym is required in at least the first instance. 
Claim 1 recites “the step of providing” in line 2. To improve clarity of the claim, replacement of this limitation with language such as –a step of providing- is suggested. 
Claim 1 appears to have a typographical/grammatical error on the last line “one or more one wormhole”.
Appropriate correction is required. Claims 2-7 are also objected to for being dependent on Claim 1. 
Claims 1-4 appear to recite “polyoxylated” and “polyalkoxylated” interchangeably. Consistency in terminology is required to improve clarity of the claims. Appropriate correction is required. Claims 2-4 are also objected to for being dependent on Claims 1 & 2, respectively.  
Claim 2 recites “the step of” in line 1. To improve clarity of the claim, replacement of this limitation with language such as –steps of- is suggested. 

Claim 2 also recites “one or more injector”, “one or more one wormhole” and “one or more producer”. If these limitations refer to the respective injector, producer and wormhole of parent Claim 1, insertion of “the” prior to these limitations is suggested to improve clarity of the claim. 
Appropriate correction is required. Claim 3 is also objected to for being dependent on Claim 2. 
Claim 3 appears to recite “polyalkoxylated alcohol solution” and “aqueous solution” (in parent Claims 1 & 2) interchangeably. Consistency in terminology is required to improve clarity of the claim. Appropriate correction is required.
Claim 4 recites “weight percent polyoxylated alcohol”. To improve clarity of the claim, replacement of this limitation with language such as - weight percent of the polyoxylated alcohol- is suggested. Also see objection to the interchangeable recitation of “polyoxylated” and “polyalkoxylated” set forth above. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, in the preamble, “A method to stimulate additional oil recovery”, but does not appear to set forth any step(s) regarding stimulating additional oil recovery, which is unclear. 
Claim 1 further recites “wherein R is a linear, branched, cyclic alkyl, phenyl, or alkyl phenyl group of equal to or greater than 4 carbons”. The lack of an upper limit in this limitation is unclear, as the limitation encompasses an endless number of carbon atoms. 
Claim 1 recites “m is 0 to 12”. In the instance where m is 0, it appears that structures I and II are not distinct, which is unclear.  
Claim 1 recites “wherein said post-CHOPS well has one or more injector, one or more producer and one or more one wormhole”. Are “injector” and “producer”, as claimed, wells? If so, it is unclear how said post-CHOPS well (i.e. what appears to be a single well) has (1) both injector and producer wells and (2) more than one injector and producer wells in some claimed embodiments. Also, the well is considered the drilled hole. As such, it is unclear how the well has wormholes. Are the wormholes in the formation?
Appropriate correction and/or clarification is required. Claims 2-7 are also rejected for being dependent on Claim 1. The claims have been examined as best understood. 
Claim 3 recites the limitation “deep”, a relative term which renders the claim indefinite. The term “deep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “deep” renders the scope of the claim indefinite as it is unclear as to the distance required to be considered “deep”. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manrique et al. (US 2014/0008062), in view of Krumrine et al. (WO 2015/058164 - as cited in the Information Disclosure Statement filed 03/15/2019). 
With respect to Claim 1, Manrique discloses a method to stimulate additional oil recovery from a post-cold recovery oil well in an oil-bearing formation (Manrique: Sections [0002], [0003], [0008] & [0009]) comprising the step of providing to the oil-bearing formation an aqueous solution comprising one or more polyoxylated primary alcohol (Manrique: Sections [0031], [0032], [0036], [0037], [0044]-[0046], [0049] & [0050]) wherein said post-cold recovery oil well has one or more injector and one or more producer (Manrique: Sections [0009]-[0012]); wherein the one or more polyoxylated primary alcohol as disclosed by Manrique are considered to have structure I or II as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Manrique further teaches cold production in heavy oil formations comprising sandstone (Manrique: Sections [0002], [0003], [0008] & [0009]). The reference, however, fails to explicitly disclose the cold production as a Cold Heavy Oil Production with Sand (CHOPS) and the post-CHOPS well having one or more wormhole as instantly claimed. 
Krumrine teaches methods of improving oil recovery in heavy oil formations, such as those comprising sandstone, therein, wherein CHOPS is taught to be a known cold production method in the art, and is also known to generate one or more wormholes (Krumrine: Sections [0003], [0004] & [00017]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Manrique with the aforementioned teachings of Krumrine to employ the above method steps in a well after a known process of cold production, such as in a post-CHOPS well having one or more wormhole as instantly claimed, in order to improve oil recovery. (Krumrine: Sections [0003], [0004] & [00017]).
With respect to Claim 2, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 1. Manrique further teaches (a) injecting the aqueous solution of the polyalkoxylated alcohol into one or more injector to introduce the aqueous solution of the polyalkoxylated alcohol into the formation and (b) recovering released oil from one or more producer (Manrique: Sections [0009]-[0012]). The combined teachings of Manrique and Krumrine as set forth above provide for the injection of the aqueous solution into a formation comprising one or more wormhole. As such, it would appear that injection into one or more wormhole that comprise the formation, as instantly claimed, would flow naturally from following the suggestion of the prior art.
With respect to Claim 3, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 2. Manrique further teaches holding/soaking the formation with the aqueous solution between step (a) and step (b) (Manrique: Section [0012]). The reference, however, fails to teach soaking in combination with steps (c), (d) and (f) as instantly claimed.
Krumrine further teaches wherein it is known in CHOPS production to pressurize the formation with gas, push the treatment composition deep inside the formation, soak the formation with the treatment composition, and reduce the formation pressure in order to improve oil recovery (Krumrine: Sections [00017] & [00047]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Manrique with the aforementioned teachings of Krumrine to further include a combination of steps (c)-(f) between steps (a) and (b) as instantly claimed in order to improve oil recovery (Krumrine: Sections [00017] & [00047]).
With respect to Claim 4, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 1. Manrique further teaches suitable amounts of the polyoxylated alcohol by volume, which appear to overlap with the weight based range as instantly claimed (Manrique: Sections [0039] & [0040]). As such, although the reference fails to explicitly limit the amount of polyoxylated alcohol to the weight based range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a desired and/or suitable amount of polyoxylated alcohol insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore,  
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for increasing oil recovery, and a finite number of identified, predictable solutions including injecting a composition comprising a polyoxylated alcohol as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Manrique, alone or in combination with Krumrine, one of ordinary skill in the art could have pursued desired amounts of the injected components with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 5, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 1. Manrique further discloses “…wherein R is n-butyl, n-pentyl, 2-methyl-1-pentyl, n-hexyl, n-heptyl, n-octyl, 2-ethylhexyl, 2-propylheptyl, phenyl, cyclohexyl, or nonylphenol” (Manrique: [0031], [0032], [0044]-[0046], [0049] & [0050]). 
With respect to Claim 6, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 1. Manrique further teaches the aqueous solution further comprising a base (Manrique: Sections [0033] & [0047]); and also does not appear to necessarily require an acidic solution. The reference, however, fails to explicitly disclose the base “to make the pH of the solution equal to or greater than 10” as instantly claimed. 

With respect to Claim 7, the combined references of Manrique and Krumrine teach the method as provided above with respect to Claim 1. Manrique further discloses “…wherein the aqueous solution further comprises an ionic surfactant” (Manrique: [0031], [0032], [0044]-[0046], [0049] & [0050]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coskuner (US 2013/0146280) discloses and/or teaches methods of stimulating additional oil recovery from a post-CHOPS well by injecting a treatment composition into one or more wormholes and producing oil from the well by pressurizing the formation with gas.
Fernandez-Ibanez et al. (US 2016/0076348) discloses and/or teaches methods of oil recovery comprising the injection of compositions comprising polyalkoxylated alcohols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674